ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robbie R. Harmer on 7 June 2021.
The application has been amended as follows: 
IN THE CLAIMS:
1. – 10.  (Canceled).	
(Currently Amended) A method for producing a rack for a steering gear of a motor vehicle, the method comprising: 
providing a shaft raw material piece having a piece length that is at least twice 
continuously grinding at least part of a circumferential face of the shaft raw material piece across at least twice the shaft segment length to produce a semi-finished shaft segment product, 
cutting to length a shaft segment from the semi-finished shaft segment product, the shaft segment being bar-shaped;
providing a toothed segment, the toothed segment being bar-shaped; 
aligning the toothed and shaft segments on a longitudinal axis; and
joining the shaft segment to the toothed segment at a joint.
(Canceled). 
(Previously Presented) The method of claim 11 wherein the shaft raw material piece that is provided is at least one of hot formed, cold formed, or subtractively machined. 
(Previously Presented) The method of claim 11 wherein the shaft raw material piece that is provided is a rod or a tube.
(Previously Presented) The method of claim 11 wherein the shaft raw material piece that is provided is a round material.
(Previously Presented) The method of claim 11 comprising thermally treating the shaft raw material piece prior to the continuous grinding. 
(Previously Presented) The method of claim 11 wherein for configuring a joining face, the cutting to length provides an end-side end face of the shaft segment.
(Previously Presented) The method of claim 11 comprising welding the toothed segment and the shaft segment to one another. 
(Previously Presented) The method of claim 11 wherein a functional portion of the shaft segment comprises at least one of a rack portion, a threaded portion, or a connection portion.
(Previously Presented) The method of claim 11 wherein the shaft segment comprises a first functional portion, wherein the method comprises joining a second functional portion to at least one of the toothed segment or the shaft segment. 
(Canceled).
(Currently Amended) A method for producing a rack for a steering gear of a motor vehicle, the method comprising: 
providing a segment raw material piece having a piece length that is at least twice 
continuously grinding at least part of a circumferential face of the segment raw material piece across at least twice 
cutting to length a first segment from the semi-finished segment product;
providing a second segment; 
aligning the first and second segments on a longitudinal axis; and
joining the first and second segments at a joint.
(Previously Presented) The method of claim 22 comprising cutting a thread into the segment raw material piece before joining the first and second segments.
(Canceled). 
(Previously Presented) The method of claim 22 comprising thermally treating the segment raw material piece prior to the continuous grinding.
(Previously Presented) The method of claim 22 wherein joining the first and second segments comprises welding the first and second segments to one another. 
(Previously Presented) The method of claim 22 wherein a functional portion of the first segment comprises at least one of a rack portion, a threaded portion, or a connection portion.
(Previously Presented) The method of claim 22 wherein the first segment comprises a first functional portion, wherein the method comprises joining a second functional portion to at least one of the second segment or the first segment. 
(Currently Amended) A method for producing a rack for a steering gear of a motor vehicle, the method comprising: 
continuously grinding a segment raw material piece across at least twice a shaft segment length to form a semi-finished segment product that includes a functional portion with a predefined final dimension;
cutting to the shaft segment length a first segment from the semi-finished segment product; 
plastically deforming a surface of a second segment; 
aligning the first and second segments along a longitudinal axis; and
joining the first and second segments after the continuous grinding, the cutting to length, and the plastic deformation.
(Previously Presented) The method of claim 29 wherein the functional portion is a bearing face configured to mount the rack in the steering gear. 
(Previously Presented) The method of claim 29 wherein the joining of the first and second segments comprises friction welding, wherein the functional portion 

*END OF AMENDMENTS*

Response to Arguments
Applicant’s arguments, see remarks, filed 27 May 2021, with respect to the rejection of claims 11, 22, and 29 have been fully considered and are persuasive.  The rejection of claims 11-20 and 22-31 has been withdrawn. 
Applicant’s arguments regarding the configuring of a predefined final dimension before other process steps were convincing.

Allowable Subject Matter
Claims 11, 13-20,  are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best art does not teach or obviate the limitations of independent claims 11, 21, or 29.
Specifically, while the art has examples of starting with a longer raw material then cutting it down (See EISENHUTH (DE 102011000741 A1) and MIZUTANI (US 20180221938 A1)), grinding of a material piece about the outer surface (See MIZUTANI (US 20180221938 A1) and YAMAWAKI (US 20200056693 A1)), and joining shaft segments to form a steering rack (See YAMAWAKI (US 20200056693 A1), BILLMAYER (US 20100052280 A1), and OZEKI (US 6925899)), yet none of the prior art taught the combination of these features to arrive at the method of claims 11, 21 or 29.  Although .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        16 June 2021